USCA4 Appeal: 21-1205      Doc: 28         Filed: 02/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1205


        MARVIN ANIBAL MURRILLO GUARDADO,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: January 18, 2022                                  Decided: February 25, 2022


        Before MOTZ, DIAZ, and QUATTLEBAUM, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Marvin Anibal Murrillo Guardado, Petitioner Pro Se. Brian Boynton, Acting Attorney
        General, Julie M. Iversen, Senior Litigation Counsel, Robert Michael Stalzer, Office of
        Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1205      Doc: 28         Filed: 02/25/2022     Pg: 2 of 2




        PER CURIAM:

               Marvin Anibal Murrillo Guardado, a native and citizen of Honduras, petitions for

        review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

        from the Immigration Judge’s decision denying his applications for withholding of removal

        and protection under the Convention Against Torture (CAT).            We have thoroughly

        reviewed the record and conclude that the evidence does not compel a ruling contrary to

        any of the administrative factual findings, see U.S.C. § 1252(b)(4)(B), and that substantial

        evidence supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

        Because the Board’s finding that Guardado’s proposed particular social group is not

        cognizable is dispositive on the issue of whether Guardado is entitled to withholding of

        removal, it is unnecessary for this court to review Guardado’s other issues relating to that

        form of relief from removal. We further find that the denial of protection under the CAT

        is supported by substantial evidence. Rodriguez-Arias v. Whitaker, 915 F.3d 968, 972 (4th

        Cir. 2019) (stating standard of review). Accordingly, we deny the petition for review for

        the reasons stated by the Board. See In re Guardado (B.I.A. Feb. 8, 2021). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                     2